EXHIBIT 10.1

AMENDMENT NO. 1

                AMENDMENT NO. 1, dated as of June 2, 2009, between Nine West
Footwear Corporation (as successor in interest to Nine West Group Inc., the
"Principal"), and Bentley HSTE Far East Services, Limited (the "Agent"). Certain
capitalized terms used herein without other definition shall have the respective
meanings given in the Agency Agreement (as defined below).

WITNESSETH:

                WHEREAS, the Principal and the Agent are party to a Buying
Agency Agreement, dated as of August 31, 2001 (the "Original Agreement" and, as
further amended by this Amendment No. 1 and as may from time to time be further
amended, supplemented or otherwise modified, the "Agency Agreement"); and

                WHEREAS, subject to the terms and conditions set forth in this
Amendment No. 1, the Principal and the Agent (collectively, the "Parties") have
agreed to amend the Original Agreement to the extent provided herein;

                NOW THEREFORE, the Parties agree as follows:

        SECTION 1. AMENDMENTS

                1.01 Fees. Section 2.1 of the Original Agreement is hereby
amended by adding the following immediately after the phrase "ordered and
shipped to Principal" in the third line of the first paragraph thereof:

> > "; provided, however, that for all merchandise ordered under this Agreement
> > that is shipped (i.e., has an "ex-factory date") during the period beginning
> > on January 1, 2009 through (and including) December 31, 2009 (the "2009
> > Merchandise"), the fee payable to Agent shall be equal to eight and one-half
> > percent (8.5%) of the FOB port-of-origin (as defined in Incoterms 2000)
> > price of 2009 Merchandise instead of ten percent (10%)"

        SECTION 2. MISCELLANEOUS

                2.01 Confirmation and Ratification of Terms, Etc. Except as
expressly waived or modified herein, all terms, conditions, covenants and
agreements contained in the Original Agreement remain unchanged and are hereby
confirmed and ratified in all respects and shall continue in full force and
effect.

--------------------------------------------------------------------------------

                2.02 Successors and Assigns. This Amendment No. 1 shall be
binding upon and inure to the benefit of both the Principal and the Agent and
their respective successors and permitted assigns.

                2.03 References to Original Agreement. The Parties hereby
confirm and agree that all references to "this Agreement" contained in the
Original Agreement shall be references to the Original Agreement as amended by
this Amendment No. 1, as the same may be further amended, modified or
supplemented from time to time in the future.

                2.04 Counterparts. This Amendment No. 1 may be executed in any
number of counterparts, and each such counterpart shall be deemed to be an
original and all of such counterparts taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of this Amendment No. 1
by facsimile or other electronic transmission shall be as effective as delivery
of a manually executed counterpart

                2.05 Headings. Headings have been inserted for convenience of
reference only, are not intended to be considered a part of this Amendment No. 1
for the purpose of its interpretation and shall not modify or restrict any of
the terms or provisions hereof.

                2.06 Entire Understanding. This Amendment No. 1 and the Original
Agreement set forth the entire agreement between the Principal and the Agent
with respect to matters relating to the agency created thereby and there are no
understandings, representations, warranties or inducements except as set forth
herein and in the Original Agreement.

                2.07 Modifications. This Amendment No. 1 may not be amended or
cancelled or any of its terms waived except by a written instrument signed by
Principal and Agent.

                2.08 Governing Law. This Amendment No. 1 shall be construed and
enforced in accordance with, and be governed by, the laws of the State of New
York, U.S.A. without giving effect to any conflict of law principles that would
cause the application of the laws of any other jurisdiction.

2

--------------------------------------------------------------------------------

                IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1
to be duly executed and delivered by their respective authorized officers as of
the date first written above.


  BENTLEY HSTE FAR EAST SERVICES, LIMITED, as Agent


By: /s/ Mark Andrews
Name: Mark Andrews

By: /s/ Carola Breusch
Name: Carola Breusch

 

NINE WEST FOOTWEAR CORPORATION (as successor in interest to Nine West Group
Inc.), as Principal


By: /s/ Thomas M. Murray
Name: Thomas M. Murray
Title: Chief Financial Officer

3
